DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-6, 18-19, 28-29, 34, 37, 44-46, 48, 56, 58, and 65 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 


Claims 1-3, 5, 28, 44-46, 48, 56, 65 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US# 2014/0293932 hereinafter referred to as Papasakellariou) in view of Shimezawa (US# 2019/0045527).

	RE Claim 1, Papasakellariou discloses a method for transmitting information (See Papasakellariou Summary), applied to a transmitting terminal (See Papasakellariou [0053] – UE transmitting HARQ-ACK/PUSCH etc…) and comprising: 
	transmitting two or more physical uplink shared channels (PUSCHs) (See Papasakellariou [0046]-[0054] – multiple simultaneous PUSCH transmissions), according to at least one of a preset transmission mode and a transmission mode indicated by a base station (eNB) (See Papasakellariou [0046]-[0054] – transmitting according to configured transmission mode) in response to agreed transmission times of the two or more PUSCHs overlapping (See Papasakellariou [0046]-[0054] – simultaneous HARQ-ACK and PUSCH transmissions; multiple simultaneous PUSCH transmissions).
	Papasakellariou does not specifically disclose transmitting the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves; or

	However, Shimezawa teaches of
	transmitting the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves (See Shimezawa FIG 13; [0309], [0316] – PUSCH and sPUSCH scheduled to be transmitted on same carrier wave and overlapping in time; transmitting both PUSCH and sPUSCH on same carrier wave); and
	Wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same (See Shimezawa [0205], [0208], [0216] – different PUSCHs with different TTI lengths (i.e. sPUSCH = shortened PUSCH)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information transmitting system, as disclosed in Papasakellariou, comprising transmitting the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves; and wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same, as taught in Shimezawa. One is motivated as such in order to improve transmission efficiency (See Shimezawa [0016]-[0017]).

	RE Claim 2, Papasakellariou, modified by Shimezawa, discloses a method, as set forth in claim 1 above, wherein the two or more PUSCHs comprise a second PUSCH other than the first PUSCH (See Papasakellariou [0046]-[0054] – multiple simultaneous PUSCH transmissions). 

	wherein the two or more PUSCHs comprise a first PUSCH corresponding to a minimum TTI length, and a third PUSCH corresponding to a subminimal TTI length.
	However, Shimezawa teaches of 
	wherein the two or more PUSCHs comprise a first PUSCH corresponding to a minimum TTI length (See Shimezawa [0205], [0208], [0216] – i.e. PUSCH with non-shortened TTI), and a third PUSCH corresponding to a subminimal TTI length (See Shimezawa [0205], [0208], [0216] – i.e. PUSCH with shortened TTI (sTTI/sPUSCH)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information transmitting system, as disclosed in Papasakellariou, wherein the two or more PUSCHs comprise a first PUSCH corresponding to a minimum TTI length, and a third PUSCH corresponding to a subminimal TTI length, as taught in Shimezawa. One is motivated as such in order to improve transmission efficiency (See Shimezawa [0016]-[0017]).

	RE Claim 3, Papasakellariou, modified by Shimezawa, discloses a method, as set forth in claim 1 above. Papasakellariou does not specifically disclose further comprising at least one of following steps: 
	determining a transmission mode according to the TTI lengths corresponding to the two or more PUSCHs; and 
	determining a transmission mode according to a TTI length corresponding to a first PUSCH among the two or more PUSCHs, wherein the first PUSCH corresponds to a minimum TTI length among the two or more PUSCHs.

	determining a transmission mode according to the TTI lengths corresponding to the two or more PUSCHs (See Shimezawa [0205], [0208], [0216] – transmitting different PUSCHs with different TTI lengths); and 
	determining a transmission mode according to a TTI length corresponding to a first PUSCH among the two or more PUSCHs, wherein the first PUSCH corresponds to a minimum TTI length among the two or more PUSCHs (See Shimezawa [0205], [0208], [0216] – i.e. PUSCH with non-shortened TTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information transmitting system, as disclosed in Papasakellariou, further comprising at least one of following steps: 
	determining a transmission mode according to the TTI lengths corresponding to the two or more PUSCHs; and 
	determining a transmission mode according to a TTI length corresponding to a first PUSCH among the two or more PUSCHs, wherein the first PUSCH corresponds to a minimum TTI length among the two or more PUSCHs, as taught in Shimezawa. One is motivated as such in order to improve transmission efficiency (See Shimezawa [0016]-[0017]).

	RE Claim 5, Papasakellariou, modified by Shimezawa, discloses a method, as set forth in claim 2 above, wherein the transmission mode comprises at least one of: 
See Papasakellariou [0046]-[0054] – transmitting a first PUSCH (of multiple simultaneous PUSCHs) according to configured transmission mode); 
	transmitting the third PUSCH (See Papasakellariou [0046]-[0054] – transmitting a third PUSCH (of multiple simultaneous PUSCHs) according to configured transmission mode); 
	writing, in an interleaving matrix corresponding to the third PUSCH, information of the first PUSCH into columns corresponding to all or a part of symbols corresponding to the first PUSCH in the interleaving matrix; and 
	transmitting, on a symbol corresponding to the first PUSCH, the first PUSCH; and transmitting, on a symbol among symbols corresponding to the third PUSCHs except the symbol corresponding to the first PUSCH, the third PUSCH.

	RE Claim 28, Papasakellariou, modified by Shimezawa, discloses a method, as set forth in claim 1 above, wherein the transmission mode comprises at least one of: 
	only transmitting an appointed PUSCH on one transmission symbol (See Papasakellariou [0103] – selecting one PUSCH to transmit UCI), wherein the appointed PUSCH satisfies one of following conditions: 
	only the agreed transmission time of the appointed PUSCH among the two or more PUSCHs comprises the transmission symbol (See Papasakellariou [0103] – only selected PUSCH comprises UCI and is transmitted); 

	wherein the transmission symbol is one symbol in a set of symbols contained in the agreed transmission time of the two or more PUSCHs;
	transmitting the two or more PUSCHs when frequency domain resources of the two or more PUSCHs do not overlap; or 
	determining a priority based on at least one of a fact whether the two or more PUSCHs carry UCI and the UCI carried, selecting to transmit the PUSCH having a top priority, and abandoning transmission of the remaining PUSCHs or deferring the transmission of the remaining PUSCHs until after the agreed transmission time of the remaining PUSCHs, wherein the remaining PUSCHs are PUSCHs except the PUSCH having the top priority among the two or more PUSCHs.

	RE Claim 44, Papasakellariou discloses a method for receiving information (See Papasakellariou Summary) comprising: 
	receiving two or more physical uplink shared channels (PUSCHs) (See Papasakellariou [0046]-[0054] – multiple simultaneous PUSCH transmissions), according to at least one of a preset transmission mode and a receiving mode indicated by a base station (eNB) (See Papasakellariou [0046]-[0056] – receiving according to configured mode) in response to agreed transmission times of the two or more PUSCHs overlapping (See Papasakellariou [0046]-[0054] – simultaneous HARQ-ACK and PUSCH transmissions; multiple simultaneous PUSCH transmissions).

	Wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same.
	However, Shimezawa teaches of
	transmitting the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves (See Shimezawa FIG 13; [0309], [0316] – PUSCH and sPUSCH scheduled to be transmitted on same carrier wave and overlapping in time; transmitting both PUSCH and sPUSCH on same carrier wave); and
	Wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same (See Shimezawa [0205], [0208], [0216] – different PUSCHs with different TTI lengths (i.e. sPUSCH = shortened PUSCH)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information transmitting system, as disclosed in Papasakellariou, comprising transmitting the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves; and wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same, as taught in Shimezawa. One is motivated as such in order to improve transmission efficiency (See Shimezawa [0016]-[0017]).

Claim 45, Papasakellariou, modified by Shimezawa, discloses a method, as set forth in claim 44 above, wherein the two or more PUSCHs comprise a second PUSCH other than the first PUSCH (See Papasakellariou [0046]-[0054] – multiple simultaneous PUSCH transmissions). 
	Papasakellariou does not specifically disclose 
	wherein the two or more PUSCHs comprise a first PUSCH corresponding to a minimum TTI length, and a third PUSCH corresponding to a subminimal TTI length.
	However, Shimezawa teaches of 
	wherein the two or more PUSCHs comprise a first PUSCH corresponding to a minimum TTI length (See Shimezawa [0205], [0208], [0216] – i.e. PUSCH with non-shortened TTI), and a third PUSCH corresponding to a subminimal TTI length (See Shimezawa [0205], [0208], [0216] – i.e. PUSCH with shortened TTI (sTTI/sPUSCH)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information transmitting system, as disclosed in Papasakellariou, wherein the two or more PUSCHs comprise a first PUSCH corresponding to a minimum TTI length, and a third PUSCH corresponding to a subminimal TTI length, as taught in Shimezawa. One is motivated as such in order to improve transmission efficiency (See Shimezawa [0016]-[0017]).

	RE Claim 46, Papasakellariou, modified by Shimezawa, discloses a method, as set forth in claim 44 above. Papasakellariou does not specifically disclose further comprising at least one of: 

	determining a receiving mode according to a TTI length corresponding to a first PUSCH among the two or more PUSCHs, wherein the first PUSCH corresponds to a minimum TTI length among the two or more PUSCHs.
	However, Shimezawa teaches of at least one of following steps: 
	determining a receiving mode according to the TTI lengths corresponding to the two or more PUSCHs (See Shimezawa [0205], [0208], [0216] – receiving different PUSCHs with different TTI lengths); and 
	determining a receiving mode according to a TTI length corresponding to a first PUSCH among the two or more PUSCHs, wherein the first PUSCH corresponds to a minimum TTI length among the two or more PUSCHs (See Shimezawa [0205], [0208], [0216] – i.e. PUSCH with non-shortened TTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information transmitting system, as disclosed in Papasakellariou, further comprising at least one of following steps: 
	determining a receiving mode according to the TTI lengths corresponding to the two or more PUSCHs; and 
	determining a receiving mode according to a TTI length corresponding to a first PUSCH among the two or more PUSCHs, wherein the first PUSCH corresponds to a minimum TTI length among the two or more PUSCHs, as taught in Shimezawa. One is motivated as such in order to improve transmission efficiency (See Shimezawa [0016]-[0017]).

	RE Claim 48, Papasakellariou, modified by Shimezawa, discloses a method, as set forth in claim 45 above, wherein the receiving mode comprises at least one of:
	receiving the first PUSCH (See Papasakellariou [0046]-[0054] – receiving a first PUSCH (of multiple simultaneous PUSCHs));
	abandoning reception of the second PUSCH or deferring the reception of the second PUSCH until after the agreed transmission time of the second PUSCH; 
	receiving the third PUSCH (See Papasakellariou [0046]-[0054] – receiving a third PUSCH (of multiple simultaneous PUSCHs));
	abandoning reception of the PUSCH except the third PUSCH among the two or more PUSCHs, or deferring the reception of the PUSCH except the third PUSCH among the two or more PUSCHs until after the agreed transmission time; 
	writing, in an interleaving matrix corresponding to the third PUSCH, information of the first PUSCH into columns corresponding to all or a part of symbols corresponding to the first PUSCH in the interleaving matrix; 
	9receiving, on a symbol corresponding to the first PUSCH, the first PUSCH; and receiving, on a symbol except the symbol corresponding to the first PUSCH among symbols corresponding to the third PUSCHs, the third PUSCH; 
	abandoning reception of a fourth PUSCH, or deferring the reception of the fourth PUSCH until after the agreed transmission time of the fourth PUSCH, wherein the fourth PUSCH is a PUSCH except the first PUSCH and the third PUSCH among the two or more PUSCHs; or 


	RE Claim 56, Papasakellariou, modified by Shimezawa, discloses a method, as set forth in claim 44 above, wherein the receiving mode comprises: 
	only receiving an appointed PUSCH on one transmission symbol (See Papasakellariou [0103] – receiving only single selecting PUSCH comprising UCI), wherein the appointed PUSCH satisfies one of following conditions: 
	only the agreed transmission time of the appointed PUSCH among the two or more PUSCHs comprises the transmission symbol  (See Papasakellariou [0103] – only selected PUSCH comprises UCI and is transmitted); 
	10the agreed transmission time of a plurality of PUSCHs among the two or more PUSCHs comprises the transmission symbol, and among the plurality of PUSCHs, the TTI length corresponding to the appointed PUSCH is the minimum; and 
	wherein the transmission symbol is one symbol in a set of symbols contained in the agreed transmission time of the two or more PUSCHs.

	RE Claim 65, Papasakellariou discloses an apparatus for transmitting information (See Papasakellariou Summary), comprising: 
	a memory, configured to store instructions (See Papasakellariou Summary – UEs have memory); and 
	a processor, configured to execute the instructions (See Papasakellariou Summary – UEs have processors) to perform:
See Papasakellariou [0046]-[0054] – multiple simultaneous PUSCH transmissions) according to at least one of a preset transmission mode and a transmission mode indicated by a base station (eNB) (See Papasakellariou [0046]-[0054] – transmitting according to configured transmission mode) in response to agreed transmission times of the two or more PUSCHs overlapping (See Papasakellariou [0046]-[0054] – simultaneous HARQ-ACK and PUSCH transmissions; multiple simultaneous PUSCH transmissions).
	Papasakellariou does not specifically disclose transmitting the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves; or
	Wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same.
	However, Shimezawa teaches of
	transmitting the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves (See Shimezawa FIG 13; [0309], [0316] – PUSCH and sPUSCH scheduled to be transmitted on same carrier wave and overlapping in time; transmitting both PUSCH and sPUSCH on same carrier wave); and
	Wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same (See Shimezawa [0205], [0208], [0216] – different PUSCHs with different TTI lengths (i.e. sPUSCH = shortened PUSCH)).
See Shimezawa [0016]-[0017]).

Claims 34, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US# 2014/0293932 hereinafter referred to as Papasakellariou) in view of Shimezawa (US# 2019/0045527) and Hwang et al. (US# 2018/0160376 hereinafter referred to as Hwang).

	RE Claim 34, Papasakellariou, modified by Shimezawa, discloses a method, as set forth in claim 28 above. Papasakellariou, modified by Shimezawa, does not specifically disclose wherein the determining a priority based on at least one of a fact whether the two or more PUSCHs carry UCI and the UCI carried comprises at least one of: 
	the priority of a PUSCH carrying the UCI is higher than that of a PUSCH not carrying the UCI; 
	the priority of a PUSCH carrying the HARQ-ACK is higher than that of a PUSCH carrying at least one of the RI, the CRI, the CQI and the PMI; 

	in the case that a type of the UCI carried is the same, the priority of a PUSCH corresponding to a small TTI length is higher than that of a PUSCH corresponding to a large TTI length.
	However, Hwang teaches of wherein the determining a priority based on at least one of a fact whether the two or more PUSCHs carry UCI and the UCI carried comprises at least one of: 
	the priority of a PUSCH carrying the UCI is higher than that of a PUSCH not carrying the UCI (See Hwang [0208]); 
	the priority of a PUSCH carrying the HARQ-ACK is higher than that of a PUSCH carrying at least one of the RI, the CRI, the CQI and the PMI; 
	the priority of a PUSCH carrying at least one of a broadband CQI and the PMI is higher than that of a PUSCH carrying at least one of a narrowband CQI and the PMI; and 
	in the case that a type of the UCI carried is the same, the priority of a PUSCH corresponding to a small TTI length is higher than that of a PUSCH corresponding to a large TTI length.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information transmitting system, as disclosed in Papasakellariou, modified by Shimezawa, wherein the determining a 
	the priority of a PUSCH carrying the UCI is higher than that of a PUSCH not carrying the UCI; 
	the priority of a PUSCH carrying the HARQ-ACK is higher than that of a PUSCH carrying at least one of the RI, the CRI, the CQI and the PMI; 
	the priority of a PUSCH carrying at least one of a broadband CQI and the PMI is higher than that of a PUSCH carrying at least one of a narrowband CQI and the PMI; and 
	in the case that a type of the UCI carried is the same, the priority of a PUSCH corresponding to a small TTI length is higher than that of a PUSCH corresponding to a large TTI length, as taught in Hwang. One is motivated as such in order to improve power control in the system (See Hwang Summary).

	RE Claim 58, Papasakellariou, modified by Shimezawa, discloses a method, as set forth in claim 44 above. Papasakellariou, modified by Shimezawa, does not specifically disclose wherein the receiving mode further comprises: 
	determining a priority based on at least one of a fact whether the two or more PUSCHs carry UCI and the UCI carried, selecting to receive the PUSCH having a top priority, and abandoning reception of the remaining PUSCHs or deferring the reception of the remaining PUSCHs until after the agreed transmission time of the remaining PUSCHs, wherein the remaining PUSCHs are PUSCHs except the PUSCH having the top priority among the two or more PUSCHs.

	determining a priority based on at least one of a fact whether the two or more PUSCHs carry UCI and the UCI carried (See Hwang [0208], [0304] – determining priority of PUSCH based on if PUSCH is carrying UCI or not), selecting to receive the PUSCH having a top priority (See Hwang [0208], [0304] – receiving PUSCH with UCI (higher priority)), and abandoning reception of the remaining PUSCHs or deferring the reception of the remaining PUSCHs until after the agreed transmission time of the remaining PUSCHs (See Hwang [0208], [0304] – not receiving PUSCH with lower priority), wherein the remaining PUSCHs are PUSCHs except the PUSCH having the top priority among the two or more PUSCHs (See Hwang [0208], [0304] – remaining PUSCH is not the higher priority PUSCH that includes UCI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information transmitting system, as disclosed in Papasakellariou, modified by Shimezawa, wherein the receiving mode further comprises: 
	determining a priority based on at least one of a fact whether the two or more PUSCHs carry UCI and the UCI carried, selecting to receive the PUSCH having a top priority, and abandoning reception of the remaining PUSCHs or deferring the reception of the remaining PUSCHs until after the agreed transmission time of the remaining PUSCHs, wherein the remaining PUSCHs are PUSCHs except the PUSCH having the top priority among the two or more PUSCHs, as taught in Hwang. One is motivated as such in order to improve power control in the system (See Hwang Summary).

Allowable Subject Matter
Claims 6, 18-19, 29, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Shimezawa reference).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477